 



EXHIBIT 10.1
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement (this “Agreement”) is made and entered into
as of August 18, 2005, by NationsHealth, Inc., a Delaware corporation (the
“Company”) US Bioservices Corporation, a Delaware corporation (“Investor”).
     The parties hereby agree as follows:
     1. Purchase and Sale of Stock.
     1.1. Sale and Issuance of Stock. Subject to the terms and conditions of
this Agreement, Investor agrees to purchase, and the Company agrees to sell and
issue to Investor, that number of shares of the Company’s common stock, par
value $0.0001 per share (“Common Stock”), equal to (a) $1,500,000 divided by
(b) the average closing price per share of Common Stock, as reported by Nasdaq,
for the twenty (20) consecutive trading days immediately prior to the Closing
(as such term is defined in Section 1.2).
     1.2. Closing. The purchase and sale of the shares of Common Stock that
Investor is purchasing (the “Shares”) shall take place at the offices of the
Company, 13650 NW 8th Street, Suite 109, Sunrise, Florida 33325 (the “Closing”).
At the Closing, the Company shall execute and deliver to Investor a certificate
representing the Shares in exchange for the payment of the Purchase Price, as
provided in Section 1.3. At the Closing, the Company and Investor shall also
enter into the Registration Rights Agreement in the form of Exhibit 1 hereto
(the “Rights Agreement”).
     1.3 Payment of Purchase Price. The Company hereby directs Investor to wire
transfer $1,500,000 (the “Purchase Price”), as consideration for the Shares, on
account of the Company, to a bank account in the name of NationsHealth Specialty
Rx, LLC.
     2. Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor that except as set forth in the Company SEC
Documents (as defined below):
     2.1. Organization; Good Standing; Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, has all requisite corporate power and authority to own
and operate its properties and assets and to carry on its business as now
conducted, to execute and deliver this Agreement and the Rights Agreement
(collectively, the “Agreements”), to issue and sell the Shares and to carry out
the provisions of the Agreements.
     2.2. Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of the Agreements, the performance of all obligations of the
Company hereunder and thereunder and the authorization, issuance, sale and
delivery of the Shares being issued and sold hereunder has been taken, and each
of the Agreements has been duly and validly executed and delivered and
constitutes a valid and legally binding obligation of the Company, enforceable
in accordance with its terms except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights

 



--------------------------------------------------------------------------------



 



generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies, and (c) to the
extent the indemnification provisions contained in the Rights Agreement may be
limited by applicable federal or state securities laws.
     2.3. Valid Issuance of Shares. The Shares that are being purchased and
acquired by the Investor hereunder, when issued, sold and delivered by the
Company in accordance with the terms of this Agreement for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable,
and will be free of restrictions on transfer other than restrictions on transfer
under applicable state and federal securities laws, including containing the
restrictive legend set forth in Section3.7 hereof.
     2.4. Governmental Consents. No consent, approval, qualification, order or
authorization of, or filing with, any local, state or federal governmental
authority is required on the part of the Company in connection with its valid
execution, delivery or performance of this Agreement, the offer, sale or
issuance of the Shares by the Company, except such filings as have been made
prior to the Closing, except that any notices of sale required to be filed with
the Securities and Exchange Commission under Regulation D of the Securities Act
of 1933, as amended (the “Securities Act”), or such post-closing filings as may
be required under applicable federal or state securities laws, which will be
timely filed within the applicable periods therefor.
     2.5. Compliance With Other Instruments. The Company is not in violation of
or default under any provision of (a) its Second Amended Restated Certificate of
Incorporation or Bylaws, (b) any contract or agreement that is material to the
conduct of the business of the Company, or (c) any federal or state judgment,
order, writ, decree, statute, rule or regulation applicable to the Company. The
execution, delivery and performance by the Company of the Agreements, and the
consummation of the transactions contemplated hereby and thereby, will not
result in any violation of or be in conflict with any such provision or
constitute, with or without the passage of time or giving of notice, either a
default under any such provision or an event that results in the creation of any
material lien, charge or encumbrance upon any assets of the Company or the
suspension, revocation, impairment, forfeiture or nonrenewal of any permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties.
     2.6. Litigation. There is no action, suit, proceeding or investigation
pending or currently threatened against the Company that questions the validity
of the Agreements or the right of the Company to enter into the Agreements, or
to consummate the transactions contemplated hereby or thereby, or that might
result, either individually or in the aggregate, in any material adverse change
in the assets, business, properties, prospects or financial condition of the
Company. There is no order, writ, injunction, judgment or decree of any court,
government agency or instrumentality binding on the Company and having a
material adverse effect on the Company.
     2.7 Disclosure. Neither this Agreement nor any other written statements or
certificates made or delivered in connection herewith contain any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading.

2



--------------------------------------------------------------------------------



 



     2.8. Offering. Subject in part to the truth and accuracy of Investor’s
representations set forth in this Agreement, the offer, sale and issuance of the
Shares as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act, and neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemption.
     2.9. Financial Statements. The Company has furnished or made available to
Investor true and complete copies of all reports or registration statements it
has filed with the Securities and Exchange Commission (the “SEC”) under the
Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), for all periods subsequent to September 1, 2004, all in the
form so filed (collectively, the “Company SEC Documents”). As of their
respective filing dates, the Company SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as
applicable, and, as of its respective filing date, no Company SEC Document filed
under the Exchange Act contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in the light of the circumstances in which
they were made, not misleading, except to the extent corrected by a subsequently
filed document with the SEC. No Company SEC Document filed under the Securities
Act contained an untrue statement of material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading at the time such Company SEC Documents became effective
under the Securities Act. The Company’s financial statements, including the
notes thereto, included in the Company SEC Documents (the “Financial
Statements”) comply as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto, have been prepared in accordance with generally accepted
accounting principles consistently applied (“GAAP”) and present fairly the
Company’s consolidated financial position at the dates thereof and of its
operations and cash flows for the periods specified (subject, in the case of
unaudited statements, to normal audit adjustments). Since the date of the most
recent Company SEC Document, the Company has not effected any change in any
method of accounting or accounting practice, except for any such change required
because of a concurrent change in GAAP. Since May 16, 2005, (i) no event has
occurred that requires the filing of a Current Report on Form 8-K (an “8-K”)
with the SEC for which an 8-K has not been so filed and (ii) to the knowledge of
the Company, there has not been any event or condition of any character that has
had or could reasonably be expected to have a material adverse effect on (x) the
assets, liabilities, results of operations, condition (financial or otherwise)
or business of the Company and its subsidiaries taken as a whole or (y) on the
ability of the Company to perform its obligations under this Agreement.
     2.10 No Undisclosed Liabilities. The Company has no liabilities (whether
accrued, absolute, contingent or otherwise, and whether due or to become due or
asserted or unasserted), except (a) liabilities provided for in the Financial
Statements (other than liabilities which, in accordance with GAAP, need not be
disclosed), or (b) liabilities (including accounts payable) incurred since
May 16, 2005 in the ordinary course of business consistent with past practice.

3



--------------------------------------------------------------------------------



 



     2.11. Disclosure Controls and Procedures.
     (a) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-15 under the
Exchange Act) that (i) are designed to ensure that material information relating
to the Company, including its consolidated subsidiaries, is made known to the
Company’s Chief Executive Officer and its Chief Financial Officer by others
within those entities, particularly during the periods in which the filings made
by the Company with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the
Exchange Act are being prepared, (ii) have been evaluated for effectiveness as
of March 31, 2005, and (iii) are effective to perform the functions for which
they were established; and
     (b) To the extent required by the Exchange Act as of the date hereof, the
independent registered public accountants and the Audit Committee of the Board
of Directors (the “Board”) of the Company have been advised of (i) any
significant deficiencies in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls; any material weaknesses in internal controls have been identified for
the accountants; and since the date of the most recent evaluation of such
disclosure controls and procedures, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.
     (c) The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
and any related rules and regulations promulgated by the SEC, each in effect on
the date thereof, and the statements contained in any such certification were
complete and correct as of their respective dates. The Company is otherwise in
material compliance with all applicable provisions of the Sarbanes-Oxley Act of
2002 that are effective and applicable to the Company as of the date hereof.
     2.12. Tax Returns, Payments and Elections. The Company has filed all tax
returns and reports as required by law. These returns and reports are true and
correct in all material respects. The Company has paid all taxes and other
assessments due, except those contested by the Company in good faith. The
provision for taxes of the Company included in the provision for accrued
liabilities in the Financial Statements is adequate for taxes due or accrued as
of the date thereof. Neither the Company nor any of the Subsidiaries have
elected pursuant to the Internal Revenue Code of 1986, as amended (“Code”), to
be treated as an S corporation or a collapsible corporation pursuant to section
341(f) or section 1362(a) of the Code, nor have any of them made any other
elections pursuant to the Code (other than elections that relate solely to
methods of accounting, depreciation or amortization) that would have a material
effect on the business, properties, prospects or financial condition of the
Company. The Company has never had any material tax deficiency proposed or
assessed against any of them and have not executed any waiver of any statute of
limitations on the assessment or collection of any tax or governmental charge.
Since the date of the Financial Statements, the Company has made adequate
provisions on its books of account for all taxes, assessments and governmental
charges with respect to its business, properties and operations for such period.
The Company has withheld or collected from each payment made to each of its
employees, the amount of all taxes, including, but not

4



--------------------------------------------------------------------------------



 



limited to, federal income taxes, Federal Insurance Contribution Act taxes and
Federal Unemployment Tax Act taxes required to be withheld or collected
therefrom, and has paid the same to the proper tax receiving officers or
authorized depositaries.
     2.13. Brokers; Financial Advisors. No agent, broker, investment banker,
finder, financial advisor or other person or entity is or will be entitled to
any broker’s or finder’s fee or any other commission or similar fee from the
Company, directly or indirectly, in connection with the transactions
contemplated by this Agreement.
     3. Representations and Warranties of Investor. Investor hereby represents
and warrants to the Company that:
     3.1. Authorization. Investor has full power and authority to enter into
this Agreement and that this Agreement constitutes a valid and legally binding
obligation of Investor (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (b) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.
     3.2. Purchase Entirely for Own Account. This Agreement is made with
Investor in reliance on Investor’s representation to the Company, which by its
execution of this Agreement it hereby confirms, that the Shares to be purchased
by it will be purchased for investment for its own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that Investor has no present intention of selling, granting any
participation in, or otherwise distributing the Shares. By executing this
Agreement, Investor further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Shares.
     3.3. Reliance Upon Investor’s Representations. Investor understands that
Shares are not registered under the Securities Act on the ground that the sale
provided for in this Agreement and the issuance of Shares hereunder is exempt
from registration under the Securities Act pursuant to section 4(2) thereof
and/or Regulation D thereunder, and that the Company’s reliance on such
exemption is based on Investor’s representations set forth herein. Investor
realizes that the basis for the exemption may not be present if, notwithstanding
such representations, Investor has in mind merely purchasing the Shares for a
fixed or determinable period in the future, or for a market rise, or for sale if
the market does not rise. Investor does not have any such intention.
     3.4. Receipt of Information. Investor has received all the information it
considers necessary or appropriate for deciding whether to purchase the Shares.
Investor further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares, the business, properties, prospects and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or to which it had access. The foregoing, however, does not limit or
modify the representations and warranties of the Company in Section 2 of this
Agreement or the right of Investor to rely thereon.

5



--------------------------------------------------------------------------------



 



     3.5. Investment Experience. Investor is experienced in evaluating and
investing in securities, of companies in the development stage and acknowledges
that it is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares. Investor also represents it has not been organized for the
purpose of purchasing the Shares.
     3.6. Accredited Investor. Investor is an accredited investor, as such term
is defined in Regulation D under the Securities Act.
     3.7. Restricted Securities. Investor understands that the Shares may not be
sold, transferred or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Shares or an available exemption
from registration under the Securities Act, the Shares must be held
indefinitely.
     3.8. Legends. The certificate evidencing the Shares shall be endorsed with
the legend substantially in the form set forth below, and Investor covenants
that, except to the extent such restrictions are waived by the Company, Investor
shall not transfer the securities represented by any such certificate without
complying with the restrictions on transfer described in the legend endorsed on
such certificate or other document:
     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED OR
QUALIFIED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES LAWS OF ANY STATE,
AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED AND QUALIFIED PURSUANT TO THE
RELEVANT PROVISIONS OF FEDERAL AND STATE SECURITIES LAWS OR IF THE COMPANY IS
PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION AND
QUALIFICATION UNDER FEDERAL AND STATE SECURITIES LAWS IS NOT REQUIRED.”
     4. Deliveries at Closing. At the Closing, the Company shall execute and
deliver to Investor:
     (a) A certificate evidencing the Shares;
     (b) The Rights Agreement; and
     (c) A corporate certificate (i) certifying as to and attaching a copy of
the certificate of incorporation, as amended, of the Company, (ii) certifying as
to resolutions of the Board of Directors of the Company with respect to the
transactions contemplated by this Agreement, (iii) attaching a copy of a
certificate of good standing for the Company as issued by the Secretary of State
of the State of Delaware, and (iv) certifying as to the incumbency and signature
of the officers of the Company signing the certificate and the Agreements. At
the Closing, Investor shall pay the purchase price for the Shares in accordance
with Section 1.3 and execute and deliver to the Company the Rights Agreement.

6



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
     6.1. Survival of Warranties. The warranties, representations and covenants
of the Company and Investor contained in this Agreement shall survive the
execution and delivery of this Agreement and the Closing.
     6.2. Notices. Except as expressly set forth to the contrary in this
Agreement, all notices, requests, or consents provided for or permitted to be
given under this Agreement must be in writing and must be given either by
depositing that writing in the United States mail, addressed to the recipient,
postage paid, and registered or certified with return receipt requested or by
delivering that writing to the recipient in person, by overnight delivery or
courier, or by facsimile transmission; and a notice, request, or consent given
under this Agreement is effective on receipt by the party to receive it. All
notices, requests, and consents to be sent to a party must be sent to or made at
the address previously given by that party or such other address as that party
may specify by notice to the other party. Any notice, request, or consent must
be given at the following addresses:

     
If to the Company:
  NationsHealth, Inc.
Attn: Chief Executive Officer
13650 NW 8th Street
Suite 109
Sunrise, FL 33325
 
   
with a copy to:
  Ira J. Coleman, Esq.
McDermott Will & Emery
201 South Biscayne Boulevard
22nd Floor
Miami, FL 33131
 
   
If to Investor:
  US Bioservices Corporation
Attn: President
309 Henderson Drive
Sharon Hill, PA 19079
 
   
with a copy to:
  AmerisourceBergen Corporation
Attn: General Counsel
1300 Morris Drive, Suite 100
Chesterbrook, PA 19087

Whenever any notice is required to be given by law or this Agreement, a written
waiver thereof, signed by the party entitled to notice, whether before or after
the time stated therein, shall be deemed equivalent to the giving of such
notice.
     6.3. Entire Agreement. Each of the parties agrees that this Agreement,
including the other documents referred to herein, (i) constitutes the entire
agreement and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, among the
parties with respect to the subject matter of this Agreement, and (ii) is not

7



--------------------------------------------------------------------------------



 



intended to confer any rights or remedies, or impose any obligations, on any
person other than the parties hereto. Each of the parties expressly agrees and
acknowledges that, other than those statements expressly set forth in this
Agreement, it is not relying on any statement, whether oral or written, of any
person or entity with respect to its entry into this Agreement or to the
consummation of the transactions contemplated by this Agreement.
     6.4. Effect of Waiver or Consent. A waiver or consent, express or implied,
to or of any breach or default by any party in the performance by that party of
its obligations is not a consent or waiver to or of any other breach or default
in the performance by that party of any other obligations of that party. Failure
on the part of a party to complain of any act of any party or to declare any
party in default, irrespective of how long that failure continues, does not
constitute a waiver by that party of its rights with respect to that default
until the applicable statute of limitations period has run.
     6.5. Amendment or Modification. This Agreement may be amended or modified
from time to time only by a written instrument executed by the Company and
Investor.
     6.6. Successors and Assigns. Except as otherwise specifically provided,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
     6.7. Governing Law. This Agreement is governed by and shall be construed in
accordance with the law of the State of Delaware, excluding any conflict of laws
rule or principle that might refer the governance or the construction of this
Agreement to the law of another jurisdiction.
     6.8. Illegal or Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws, such
provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid, or unenforceable
provision, there shall be added automatically, as a part of this Agreement, a
provision as similar in terms to such illegal, invalid, or unenforceable
provision as may be possible and be legal, valid and enforceable.
     6.9. Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each party shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and those transactions.
     6.10. Expenses. Irrespective of whether the Closing is effected, the
Company and Investor shall each pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement.
     6.11. Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable

8



--------------------------------------------------------------------------------



 



attorneys’ fees, costs and disbursements in addition to any other relief to
which such party may be entitled.
     6.12. Finder’s Fee. The Company agrees to indemnify and hold harmless
Investor from any liability for any commission or compensation in the nature of
a finder’s fee (and the costs and expenses of defending against such liability
or asserted liability) for which the Company or any of its officers, employees
or representatives is responsible.
     6.13. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
as of the Closing.



          US Bioservices Corporation
    By:   /s/ Mike Mullen       Name:   Mike Mullen       Title:   President   
 

          NationsHealth, Inc.
    By:   /s/ Glenn M. Parker       Name:   Glenn M. Parker      Title:   CEO   
 



9



--------------------------------------------------------------------------------



 



Exhibit 1
Registration Rights Agreement

10